FILED
                           NOT FOR PUBLICATION                              DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WESLEY I. NUNN,                                  No. 15-17488

              Plaintiff-Appellant,               D.C. No. 1:15-cv-01820-NJV

 v.
                                                 MEMORANDUM*
MELISSA A. LEBLANC, AKA Melissa
Fenswick, AKA Melissa Leblanc-
Fenswick,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Northern District of California
                  Nandor J. Vadas, Magistrate Judge, Presiding**

                         Submitted December 14, 2016***



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

      **    The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Wesley I. Nunn appeals from the district court’s judgment dismissing his

diversity action alleging state law claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine, Noel

v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003), but we may affirm on any basis

supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal of Nunn’s action was proper because the action is barred by claim

and issue preclusion. See White v. City of Pasadena, 671 F.3d 918, 927 (9th Cir.

2012) (explaining that California’s issue preclusion doctrine “precludes relitigation

of issues argued and decided in prior proceedings” and setting forth six criteria to

determine whether an issue is precluded (citation omitted)); Brodheim v. Cry, 584

F.3d 1262, 1268 (9th Cir. 2009) (California’s doctrine of claim preclusion is based

on a primary rights theory); MIB, Inc. v. Superior Court, 164 Cal. Rptr. 828, 832

(Ct. App. 1980) (prior dismissals on procedural grounds have preclusive effect as

to the procedural issue decided).

      We reject as meritless Nunn’s contention that a comment allegedly made by

a state trial court judge at an oral hearing, and not included in any subsequent




                                           2                                   15-17488
written order, precludes the application of claim preclusion to this action.

      AFFIRMED.




                                           3                                   15-17488